 

Exhibit 10.2

 

Company  Loan Date  PPP Loan Received   PPP Loan Returned   Net PPP Loan       
           Energy Services of America Corporation  April 11, 2020  $66,100  
$26,100   $40,000                      CJ Hughes Construction Company Inc. 
April 7, 2020   3,255,600    911,700    2,343,900                     
Contractors Rental Corporation  April 7, 2020   3,455,200    -    3,455,200    
                 Nitro Construction Services, Inc.  April 7, 2020   6,362,200  
 2,362,200    4,000,000                      Total     $13,139,100  
$3,300,000   $9,839,100 

 



 

 